ACCEPTED
                                                                                           06-15-00052-CV
                                                                                SIXTH COURT OF APPEALS
                                                                                      TEXARKANA, TEXAS
                                                                                       8/5/2015 4:30:28 PM
                                                                                          DEBBIE AUTREY
                                                                                                    CLERK

                               CAUSE NO. 38803

TAMI DONALD, JERRY MOORE, and §                    336th DISTRICTFILED IN
                                                                   COURT
                                                               6th COURT OF APPEALS
SUMMIT SPRING WATER CO., INC. §                                  TEXARKANA, TEXAS
                              §                                8/6/2015 8:24:00 AM
v.                            §                                    DEBBIE AUTREY
                                                                       Clerk
                              §
BRIAN RHONE, CHRIS RHONE,     §
BMR DISTRIBUTING, INC., and   §
RHONE WATER CO., INC.         §                    FANNIN COUNTY, TEXAS

                     PLAINTIFFS’ NOTICE OF APPEAL

      Plaintiffs Tami Donald, Jerry Moore, and Summit Spring Water Co., Inc. desire

to appeal from the Final Judgment signed by this Court on May 8, 2015. Plaintiffs

appeal to the Court of Appeals for the Sixth District of Texas at Texarkana.

Respectfully submitted,

/s/ Chad M. Ruback
Chad M. Ruback
State Bar No. 90001244
The Ruback Law Firm
8117 Preston Road, Suite 300
Dallas, Texas 75225
(214) 522-4243
(214) 522-2191 facsimile
chad@appeal.pro
PLAINTIFFS’ ATTORNEY FOR APPEAL ONLY

                          CERTIFICATE OF SERVICE

On August 5, 2015, I served a copy of this document to counsel for Defendants.

                                             /s/ Chad M. Ruback
                                             Chad M. Ruback
PLAINTIFFS’ NOTICE OF APPEAL                                                   Page Solo